Case 3:09-cv-00298-N Document 2796 Filed 10/23/18   Page 1 of 5 PageID 82509


                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

SECURITIES AND EXCHANGE
COMMISSION,


                 Plaintiff,                 Civil Action No. 3:09-cv-0298-N
v.

STANFORD INTERNATIONAL BANK,
LTD., et al.,

                 Defendants.



RALPH S. JANVEY, IN HIS CAPACITY AS
COURT-APPOINTED RECEIVER FOR THE
STANFORD RECEIVERSHIP ESTATE, AND
THE OFFICIAL STANFORD INVESTORS
COMMITTEE,

                 Plaintiffs,

v.
                                           Civil Action No. 3:13-cv-0477-N-BG
PROSKAUER ROSE, LLP,
CHADBOURNE & PARKE, LLP, AND
THOMAS V. SJOBLOM,

                 Defendants.




     HSBC’S OBJECTION TO THE PROPOSED PROSKAUER SETTLEMENT




                                    1
    Case 3:09-cv-00298-N Document 2796 Filed 10/23/18                           Page 2 of 5 PageID 82510


         HSBC Bank plc (“HSBC”), one of the defendants in Rotstain et al. v. TrustMark

National Bank et al., Case No. 3:09-cv-2384-N (hereinafter the “Bankers’ Case”) hereby files

this Objection to the Proposed Proskauer Settlement (the “Objection”)1, and respectfully states

as follows:

                                         I.       THE OBJECTION

         1.       In the Bankers’ Case, the Official Stanford Investors Committee (“OSIC”) and a

putative class of all persons who purchased certificates of deposit issued by Stanford

International Bank (“SIBL”) filed suit against HSBC and certain other banks seeking to recover

billions of dollars in alleged damages resulting from their purchases. (OSIC and the putative

class are hereinafter referred to as “Plaintiffs.”) Plaintiffs allege that HSBC (a) “aided” SIBL,

other “sellers,” and other “aiders” in the unlawful sale of SIBL certificates of deposit in violation

of Section 33F of the Texas Securities Act; (b) engaged in an alleged “civil conspiracy” with

others to defraud the Plaintiffs; and (c) further aided and abetted in the purported violation of

fiduciary and other common law duties.

         2.       In Janvey et al. v. Proskauer Rose et al.; Case No. 3:13-cv-0477-N-BG (the

“Proskauer Case”), the same parties—OSIC and the same putative class of certificate of deposit

investors—seek to recover the same damages against parties that would be released pursuant to

the Proposed Proskauer Settlement.

         3.       HSBC denies any and all wrongdoing. Nonetheless, if HSBC were found liable

to the Plaintiffs, it would have a statutory right of contribution against all other persons alleged

to have acted improperly in the sale of SIBL certificates of deposit under Section 33F of the

Texas Securities Act (“TSA”), which provides: “There is contribution as in cases of contract

1
         HSBC previously asserted that the Court lacks personal jurisdiction over it in the Bankers’ Case. (See, e.g.,
         Doc. 28 of Case No. 3:09-cv-2384-N.) HSBC makes the immediate Objection subject to and without
         waiver of its personal jurisdiction challenge.
                                                          2
Case 3:09-cv-00298-N Document 2796 Filed 10/23/18                  Page 3 of 5 PageID 82511


among the several persons so liable.” Tex. Rev. Civ. Stat. art. 581-33F(3). Due to the central

role that Proskauer Releasees allegedly played in aiding the Stanford Ponzi scheme, HSBC’s

statutory right of contribution against the Proskauer Releasees is of significant value to HSBC.

       4.      Under the terms of the proposed settlement, including the proposed Bar Order,

Judgment and Bar Order and Release, all persons and entities—including HSBC—would be

forever enjoined and prohibited from bringing a “proceeding of any nature” against Proskauer

(“Proskauer”) and the other released parties (collectively, the “Proskauer Released Parties”) by

virtue of their involvement in the Stanford matter, including, but not limited to, claims for

“contribution.” Those terms would expressly destroy HSBC’s contribution rights under the

TSA. Taking HSBC’s statutory right to contribution from the Proskauer Releasees without

HSBC’s consent and without any consideration being provided to HSBC would violate HSBC’s

due process and other constitutional rights.

       5.      HSBC recognizes that, as a practical matter, the extinguishment of its statutory

right of contribution against the Proskauer Releasees would not prejudice HSBC so long as

HSBC could obtain a reduction of liability to Plaintiffs for the proportionate fault of the

Proskauer Releasees under Chapter 33 of the Texas Civil Practice and Remedies Code. The

proposed Bar Order recognizes that possibility by stating that “[n]othing in this Final Judgment

and Bar Order shall impair or affect or be construed to impair or affect in any way whatsoever,

any right of [HSBC] to . . . designate a ‘responsible third party’ or ‘settling person’ under

Chapter 33 of the Texas Civil Practice and Remedies Code.” However, Plaintiffs have advised

HSBC that they dispute Chapter 33’s applicability to the TSA claim asserted against HSBC in

the Bankers’ Case. If the Court ultimately concludes that the TSA claim is not subject to




                                                3
    Case 3:09-cv-00298-N Document 2796 Filed 10/23/18                         Page 4 of 5 PageID 82512


Chapter 33, then the extinguishment of HSBC’s contribution rights against the Proskauer

Releasees would cause substantial prejudice to HSBC.

         6.      Further, although HSBC recognizes that the Court has consistently granted

opposed motions by Defendants in other Stanford cases seeking to designate responsible third

parties pursuant to Chapter 33,2 no such ruling has been made in the Bankers’ Case. Moreover,

this Court has not yet decided whether Chapter 33 applies to the TSA claim in the Bankers’ case

(and the TSA was not at issue in the Court’s grant of defendants’ motions to designate

responsible third parties in Bogar and Adams & Reese).

         7.      HSBC raised a substantially similar objection to the proposed Settlement

Agreement and Bar Order in Janvey, et al. v. Greenberg Traurig, et al.; Case No. 3:12-cv-

01161-N (the “Hunton Settlement”). HSBC’s objection is filed in SEC v. Stanford; Case No.

3:09-00298-N (Doc. 2614). The Court overruled the objection. (Doc. 2701.)

         8.      Accordingly, HSBC requests either that (a) the provisions of the proposed Bar

Order that would destroy HSBC’s contribution rights be deleted; or, in the alternative, that (b)

the Bar Order be modified to state that the elimination of HSBC’s contribution rights is

contingent on Chapter 33’s application to the Texas Securities Act.3




2
         For example, in Janvey v. Bogar, et al., Case No. 3:14-cv-03635-N, defendants filed such a motion (see
         Doc. 44), which OSIC and the Stanford Receivership Estate (the “Receiver”) opposed, but which the Court
         granted (Doc. 46). Similarly, defendants in Janvey v. Adams & Reese, LLP, et al., Case No. 3:12-cv-
         00495-N-BQ sought to designate responsible third parties pursuant to Chapter 33 (Doc. 76), which was
         opposed, but which the Court granted (Doc. 151).
3
         For the avoidance of doubt, HSBC also contends that, in the absence of such protections, the Bankers’ Case
         Plaintiffs and OSIC will have waived any rights to pursue an action against HSBC for any alleged violation
         of Section 33F of the Texas Securities Act.
                                                        4
Case 3:09-cv-00298-N Document 2796 Filed 10/23/18                   Page 5 of 5 PageID 82513


                                                      Respectfully submitted,

                                                      /s/ John K. Schwartz
                                                      Roger B. Cowie
                                                        State Bar No. 00783886
                                                        rcowie@lockelord.com
                                                      Taylor F. Brinkman
                                                        State Bar No. 24069420
                                                        tbrinkman@lockelord.com
                                                      Locke Lord LLP
                                                      2200 Ross Avenue, Suite 2800
                                                      Dallas, Texas 75201
                                                      T: (214) 740-8000
                                                      F: (214) 740-8800

                                                      -and-

                                                      John K. Schwartz
                                                       State Bar No. 17865325
                                                       jschwartz@lockelord.com
                                                      Locke Lord LLP
                                                      600 Congress Avenue, Suite 2200
                                                      Austin, Texas 78701
                                                      T: (512) 305-4806
                                                      F: (512) 305-4800

                                                      ATTORNEYS FOR HSBC BANK PLC


                                 CERTIFICATE OF SERVICE

        I certify that on October 23, 2018, I filed this document using the Court’s ECF system,
which will automatically deliver a notice of electronic filing to each party’s attorney(s) of record,
who are registered ECF users. Delivery of such notice of electronic filing constitutes service of
this document as contemplated by Rule 5 of the Federal Rules of Civil Procedure. See LR 5.1.

                                                      /s/ John K. Schwartz
                                                      Counsel for HSBC Bank plc




                                                 5
